AO1g6(Rev.04/10)ApplicationforaSearchWarrant                                             <.a--n..
                                                                                         ULtNKF S
                                                                                                .(-'IFFIRFllQ'nlo-roloye
                                                                                                                              cotlaT
  ,                                                                                                     ay ayjNooou,vA
                               U NITED STATESD ISTRICT C OURT                                               FILED
                                                          forthe                                         MA2 1! 2219
                                               W estern District0fVifgzia
                                                                                                    gukjA (;. () j. j cj- R
            In theM àtterofthe Search of                                                            BY;
       (Briejl
             ydescribethepropert
                               ytobesearched                                                               EP     L
        oridenth thepersonbynameandaddress)                          CaseNo.2 J1î-MJ'-&tm t/
    Moto cellularphone ofBillyW ayne Page inthe
pùssession,custody,orcontrolofCuba Laverne Meade,
         and beli eved to be in Meade'spurse.
                                    APPLICATION FOR A SEARCH W AQRANT
        1,afederal1aw enforcementofficeroran attorney forthegpvernment,requestasearch warrantand state under
penaltyofperjurythatIhavereasontobelievethatonthefollowingpersonorproperty(idente thepersonordescribethe
f'Xéêc
     /o
      elu
        dlpr
           p%lo
              dY
               ne
                &ao
                  Yë'
                    rfly
                       d/Wafy
                            &J
                             ndo
                               eD/'ageinthepossession,custody,orcontrolofcubaLaverneMeade,believedtobe
 inMeade'spurse,andfurtherbelievedtoservicedbyVerizonWireless,associatedwi
                                                                         thphone number(276)639-2013
located in the        W estern         Districtof         Virginia          ,thereisnow concealed (ident# the
personordescribethepropertytobeseized)1                         x
  recording ofofficerencounterwith BillyW ayne Page,phone calls andtextmessages regarding Bill
                                                                                             y W ayne Page
 obtainingagun,andotherevidence of18U.S.C.922(g)(1)charge.
        ThebasisforthesearchunderFed.R.Crim.P.41(c)is(checkoneormorell
             X evidenceofacrime;
             E
             D contraband,fruitsofcrime,orotheritemsillegally possessed;
             O property designed foruse,intended foruse,orused in committinga crime;
             E
             D apersontobearrested ora person who isunlawfully restrained.
        The search isrelatedto aviolation of:
          CodeSection                                                OyenseDescription
      18U.S.C.922(g)(1)                 felon in possession ofa firearm


       Theapplic#tion isb% ed on thesefacts:
      See oraI
             -testlmony ofSA Ryan Temm


        (D Continued on theattachedsheet.
        O Delayednoticeof     days(giveexactendingdateifmorethan30days:                                  )isrequested
          under18U.S.C.j3103a,thebasisofwhichissetforthontheattachedsheet.

                                                                            ! Applicanl's signature
                                                                                   Ryan Temm
                                                                                Printed nameand title
Sworn to beforem eand signed inmy presence.

Date: : jjtq                                                                     Judge'
                                                                                      ssignature
                  h
City and state:          .                                                               es J p                       G
                                                              '                 Printed nameand title

         Case 2:19-mj-00004-PMS Document 1 Filed 03/19/19 Page 1 of 1 Pageid#: 1
